                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    MISTY COX, as mother and guardian of Child            MEMORANDUM DECISION AND
    Doe,                                                 ORDER GRANTING DEFENDANTS’
                          Plaintiff,                    [22] AND [25] MOTIONS TO DISMISS

    v.                                                        Case No. 4:18-cv-0070-DN-PK

    SOUTH SANPETE SCHOOL DISTRICT, and                          District Judge David Nuffer
    KENT LARSEN, TREVOR POWELL,
    RHETT JACKSON, and JARED                                   Magistrate Judge Paul Kohler
    ANDERSON, in their official and individual
    capacities,
                                Defendants.


           Plaintiff Misty Cox (“Plaintiff”) filed a complaint (“Complaint”) 1 on behalf of her son,

Child Doe, arising out of his assault while a student at Gunnison Valley High School. She asserts

three causes of action: (1) violation of Title IX of the Education Amendments of 1972, 20 U.S.C.

§1681, et seq. (“Title IX”) against South Sanpete School District (“District”); (2) sexual

harassment under 42 USC § 1983 in violation of the Equal Protection Clause of the Fourteenth

Amendment against Kent Larsen, Trevor Powell, Rhett Jackson, and Jared Anderson

(collectively “Individual Defendants); and (3) a Section 1983 claim against the District for

violation of the Equal Protection Clause for unconstitutional policies and practices.




1
    Complaint, docket no. 2, filed October 18, 2018.
                Defendant Jared Anderson filed a Motion to Dismiss, 2 and the District and remaining

Individual Defendants filed a separate Motion to Dismiss. 3 Plaintiff opposed both motions.4 The

defendants replied in support of their respective motions. 5 On February 8, 2019, the parties

presented argument on the Motions. 6

                As discussed below, although the assault of Child Doe by fellow students was horrific

and would likely give rise to claims under state law, the Complaint fails to adequately allege

cognizable Title IX and Section 1983 claims against the District and the Individual Defendants.

The two Motions to Dismiss are GRANTED.


BACKGROUND ............................................................................................................................ 3
STANDARD OF REVIEW ............................................................................................................ 3
DISCUSSION ................................................................................................................................. 4
     I.         The Complaint Fails to State a Claim Under Title IX. ........................................................ 4
           A.        Actual knowledge is not sufficiently pleaded............................................................... 5
           B.        Deliberate indifference is not sufficiently pleaded. ...................................................... 5
           C.        Pervasiveness is not sufficiently pleaded. .................................................................... 7
           D.        Denial of access to educational benefits or opportunities is insufficiently pleaded. .... 7
     II.          The Individual Defendants Are Entitled to Qualified Immunity. .................................... 8
     III.   The Complaint Fails to Adequately Allege an Equal Protection Violation by the
     District. ...................................................................................................................................... 10
ORDER ......................................................................................................................................... 12




2
    Defendant Jared Anderson’s Motion to Dismiss, docket no. 22, filed December 13, 2018.
3
    Motion to Dismiss, docket no. 25, filed December 19, 2018.
4
 Opposition Response to Defendant Jared Anderson’s Motion to Dismiss, docket no. 33, filed January 18, 2019;
Opposition to Motion to Dismiss of Defendants Larsen, Powell, Jackson, and South Sanpete School District, docket
no. 34, filed January 18, 2019.
5
  Defendant Jared Anderson’s Reply in Support of Motion to Dismiss, docket no. 35, field January 29, 2019; Reply
in Support of Defendants South Sanpete School District, Kent Larsen, Trevor Powell, and Rhett Jackson’s Motion to
Dismiss, docket no. 37, filed February 2, 2019.
6
    Minute Order, Proceedings before Judge David Nuffer, docket no. 40, filed February 8, 2019.


                                                                                                                                                      2
                                           BACKGROUND

           Child Doe is a Freshman at Gunnison Valley High School (“GVHS”) within the District.

Child Doe began attending GVHS in August 2018 and was a member of the GVHS football

team. On Monday, September 17, 2018, just before the start of football practice, two students

pinned Child Doe to the ground while a third student pulled his pants down and rubbed his

genitals and buttocks in Child Doe’s face.

           This incident (“Incident”) and the actions of the three students (“Students”) were reported

to the school resource officer the next day. The school resource officer began an investigation.

On Wednesday, September 19, 2018, the Students were suspended from school for three days.

After the Incident, at least fifteen other students came forward to the school resource officer with

their own accounts of similar assaults by the Students.

           Defendant Larsen is the superintendent for the District. Defendant Powell is the Principal

and Defendant Jackson is the Assistant Principal of GVHS. Defendant Anderson is the Athletic

Director for GVHS and the father of two of the Students that assaulted Child Doe.

           Plaintiff’s central assertion in the Complaint in support of the Title IX and Section 1983

causes of action is that the Individual Defendants and the District must have known about these

other assaults prior to the Incident and the school resource officer’s investigation. This is because

the prior assaults occurred in a small town and Defendant Larsen, Defendant Jackson and

Defendant Powell were friends with Defendant Anderson, who is the father of two the Students.

                                      STANDARD OF REVIEW

           Under Federal Rule of Civil Procedure 12(b)(6), a party may move for dismissal of a

complaint for “failure to state a claim upon which relief can be granted.”7 Dismissal under Rule


7
    Fed. R. Civ. P. 12(b)(6).



                                                                                                        3
12(b)(6) is appropriate when the complaint, standing alone, is legally insufficient to state a claim

for which relief may be granted. 8

            On a motion to dismiss under Rule 12(b)(6), 9 courts accept the well-pleaded allegations

of the complaint as true and construe them in the light most favorable to the plaintiff. 10 When

considering a motion to dismiss for failure to state a claim, the thrust of all well-pleaded facts in

the complaint is presumed, but conclusory allegations, legal conclusions, and opinions need not

be considered or accepted, even if they are couched as facts. 11 “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” 12 Even

under this favorable standard, the Complaint fails to state a claim—because of the law governing

these claims against these governmental defendants.

                                                   DISCUSSION

       I.       The Complaint Fails to State a Claim Under Title IX.

            Title IX provides that “[n]o person ... shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving Federal financial assistance.” 13 To state a valid claim against a

school district under Title IX, a plaintiff must allege facts supporting four elements: the school

district “(1) had actual knowledge of and (2) was deliberately indifferent to (3) harassment that is




8
    Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999).
9
    Fed. R. Civ. P. 12(b)(6).
10
     Erikson v. Pawnee Cnty. Bd. of Cnty. Comm’rs, 263 F.3d 1151, 1152–53 (10th Cir. 2001).
11
  Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007). See also Brown v. Zavaras, 63 F.3d 967, 972 (10th Cir. 1995).
12
     Omnicare, Inc. v. Laborers Dist. Council Const. Industry Pension Fund, 135 S.Ct. 1318, 1332 (2015).
13
     20 U.S.C. § 1681(a).



                                                                                                                   4
so severe, pervasive and offensive that it (4) deprived the victim of access to the educational

benefits or opportunities provided by the school.” 14

           A.       Actual knowledge is not sufficiently pleaded.

          To make a Title IX claim against a school district for sexual harassment, the plaintiff must

allege facts showing that an appropriate person had actual knowledge of harassing behavior and

that the behavior was severe enough to give rise to a hostile educational environment. 15 The

actual knowledge must be held by the appropriate person—“a school official who has the

authority to halt known abuse.” 16 Harassment of persons other than the plaintiff may provide the

school with the requisite notice to impose liability under Title IX, which is sufficient to satisfy

the actual knowledge prong.

          Here, Plaintiff’s Complaint does not assert any facts showing that anyone at the District

had knowledge of prior assaults by the Students until after the Incident occurred. Plaintiff’s

conclusory statements that school officials “had absolute knowledge” and “had actual

knowledge” are insufficient. Without additional factual support regarding the District’s

knowledge, these allegations are insufficient to satisfy the actual knowledge prong of the Title

IX cause of action.

           B.       Deliberate indifference is not sufficiently pleaded.

          To state a Title IX claim for student-on-student harassment, Plaintiff must show that the

District was “deliberately indifferent to acts of harassment of which it had actual knowledge.” 17

“A district is deliberately indifferent to acts of student-on-student harassment ‘only where the


14
   Rost ex rel. K.C. v. Steamboat Springs RE-2 Sch. Dist., 511 F.3d 1114, 1119 (10th Cir. 2008) (citing Murrell v.
Sch. Dist. No. 1, Denver, Colo., 186 F.3d 1238, 1246 (10th Cir. 1999)).
15
     Davis, 526 U.S. at 641; Escue v. N. Okla. Coll., 450 F.3d 1146, 1154 (10th Cir. 2006).
16
     Murrell, 186 F.3d at 1247.
17
     Murrell, 186 F.3d at 1246.



                                                                                                                     5
[district’s] response to the harassment or lack thereof is clearly unreasonable in light of the

known circumstances.’” 18 School administrators do not need to engage in a particular

disciplinary action and victims do not have the right to seek particular remedial demands. 19

          As alleged in the Complaint, the District’s administrative response to the Incident cannot

be characterized as clearly unreasonable in light of the known circumstances. The Complaint

cannot satisfy the deliberate indifference prong as to the prior assaults because the Complaint

does not plausibly allege the District had knowledge of the Students’ other assaults prior to the

Incident. And although Plaintiff might disagree with aspects of the District’s response to the

Incident, the Complaint establishes that District did take reasonable action following the

Incident, including disciplinary action against the Students in the form of a three-day suspension.

          However, one aspect of the District’s response must be addressed. The Complaint alleges

that some administrators referred to after the Incident as hazing, horseplay, or harmless conduct

attributable to “boys being boys”. 20 These allegations are accepted as true on this motion and, if

actually true, would be shocking. No responsible District official would thoughtlessly

characterize the vile conduct of these Students in this way. Even though taken as true, these

allegations are not sufficient to show deliberate indifference which caused the incident. But if

true, the District and GVHS must fundamentally change the culture surrounding their athletic

programs; reeducate or replace some officials; and prevent such incidents and responses in the

future. Failure to do so might provide evidence of deliberate indifference in a future claim.




18
     Rost, 511 F.3d at 1121 (quoting Davis, 526 U.S. at 648).
19
     Escue, 450 F.3d at 1155.
20
     Complaint ¶ 22.


                                                                                                       6
           C.       Pervasiveness is not sufficiently pleaded.

          A Title IX claim based on student-on-student sexual harassment requires the harassment

be “severe, pervasive, and objectively offensive.” 21 A single attack of a victim, “by definition,

cannot be pervasive.” 22 Although the Incident—an ugly assault perpetrated by the Students–was

unquestionably severe and offensive, as a single incident it cannot be considered pervasive for

the purposes of a valid Title IX claim.

           D.       Denial of access to educational benefits or opportunities is insufficiently
                    pleaded.

          Finally, a Title IX claim based on student-on-student sexual assault requires Plaintiff to

show the Incident deprived Child Doe of access to the educational benefits or opportunities

provided by the school. The Complaint alleges Child Doe has faced harassment in his school;

“has reservations about playing football;” has been traumatized; is being treated by therapists

and counselors; and “may require additional special education services.” 23 But the Complaint

does not allege Child Doe was unable to attend school or participate in the football program.

While Child Doe has unquestionably experienced great personal difficulty, the Title IX standard

is different, requiring the deprivation of educational opportunities and benefits. The difficulties

Child Doe has suffered did not rise to the level of denying Child Doe access to educational

opportunities.

          It is plausible that bolstered factual allegations in an amended complaint could address the

other previously identified deficiencies in this Title IX claim. However, no amendment could




21
     Rost, 511 F.3d at 1119 (citing Murrell, 186 F.3d at 1246).
22
  Schaefer v. Las Cruces Public Sch. Dist., 716 F.Supp.2d 1052, 1082 (D.N.M. 2010). See also Nieto v.
Kapoor, 268 F.3d 1208, 1219 n. 8 (10th Cir. 2001); Smith v. Northwest Fin. Acceptance, Inc., 129 F.3d 1408, 1415
(10th Cir. 1997).
23
     Complaint ¶¶ 60–66.



                                                                                                               7
cure the Complaint’s failure at this stage of a Title IX analysis. Child Doe has continued to

attend school and participate in the football program. There has been no deprivation of access to

educational benefits or opportunities. Plaintiff has failed to state a valid claim for relief under

Title IX. The first cause of action is dismissed with prejudice.

       II.         The Individual Defendants Are Entitled to Qualified Immunity.

             As employees of the state of Utah, the Individual Defendants are entitled to raise the

defense of qualified immunity to the §1983 claim in the Second Cause of Action. “The doctrine

of qualified immunity protects government officials from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” 24 After a defendant raises qualified immunity, the

plaintiff bears the heavy burden of proving (1) that the facts alleged make out a violation of a

constitutional right, and (2) that a reasonable municipal official would have known they were

violating such a constitutional right. 25 “If the plaintiff fails to satisfy either part of the two-part

inquiry, the court must grant the defendant qualified immunity.” 26

             A school official may be held liable under Section 1983 upon a showing of deliberate

indifference to known sexual harassment. 27 To survive a motion to dismiss, a plaintiff must state

facts sufficient to allege that individuals “actually knew of and acquiesced in” sexual

harassment. 28




24
     Pearson v. Callahan, 555 U.S. 223, 231 (2009) (internal citation and quotation marks omitted).
25
     Id. at 232.
26
     Holland v. Harrington, 268 F.3d 1179, 1186 (10th Cir. 2001).
27
 Murrell v. Sch. Dist. No. 1, Denver, Colo., 186 F.3d 1238, 1250 (10th Cir. 1999) (quoting Woodward v. City of
Worland, 977 F.2d 1392, 1399 (10th Cir. 1992)).
28
     Id.



                                                                                                                 8
          The allegations related to the Incident do not rise to the level of a deprivation of equal

protection of the law. If Plaintiff had adequately alleged a chain of similar incidents that were

actually known to the Individual Defendants and the Individual Defendants acquiesced in the

face of those incidents, then there might be a different result on the second cause of action. But

as to the Individual Defendants, the Complaint does not sufficiently state a claim. Further, the

law that would govern this claim as currently pleaded—regarding a single incident—is not

clearly established. Plaintiff cites to Murrell v. School District No. 1 Denver, Colorado 29 and

Hewlett v. Utah State University 30 in support of her assertion that Child Doe’s rights were clearly

established. But unlike the Complaint here, both Murrell and Hewlett addressed repeated, well-

pled incidents.

          In Murrell, the plaintiff alleged that school personnel stood by, with knowledge, while

Murrell’s daughter was the victim of repeated sexual harassment that occurred on school

premises with the knowledge of school staff by a perpetrator that was a known risk generally and

specifically to the student. 31 In Hewlett, the plaintiff alleged that the school officials were aware

that the offending student had previously sexually assaulted several other students and yet failed

to remove him from the campus community. 32

           If the Individual Defendants were aware of a series of incidents, then this case would be

more comparable to Murrell than to Hewlett. In Hewlett, the alleged assaults did not take place

on school grounds or in an environment under the school’s supervision and were therefore




29
     186 F.3d 1238 (10th Cir. 1999).
30
     2018 WL 794529 (D. Utah Feb. 8, 2018).
31
     Murrell, 186 F.3d at 1243-44.
32
     Hewlett, 2018 WL 794529, *4.



                                                                                                         9
outside of the control of the state. 33 Like Murrell, the Incident here happened on school grounds

during school hours. But unlike Murrell, Plaintiff has not adequately alleged a series of incidents

of sexual harassment that were known to school officials. Moreover, Plaintiff does not cite to any

cases—binding or persuasive—that clearly establish that a single incident of student-on-student

sexual harassment is a violation of a constitutional right.

              Because the law is not clearly established that a single occurrence like this might give

rise to liability under Section 1983 and because—under the facts alleged—a reasonable person in

the position of the Individual Defendants would not have known that there was a violation of

rights, the Equal Protection claims against the Individual Defendants fail.

       III.      The Complaint Fails to Adequately Allege an Equal Protection Violation by the
                 District.

          A Section 1983 claim regarding a school district’s liability for sexual harassment under

the Equal Protection Clause is analyzed under a municipal liability framework. 34 A claim of

municipal liability for sexual harassment requires that the state employee’s discriminatory

conduct be representative of an official policy or custom of the institution,35 or be taken by an

official with final policymaking authority. 36 In the absence of an official policy, a municipality

may still be liable for the widespread and persistent practice of sexual harassment which

constitutes a custom. 37

          Plaintiff contends the District had a custom of acquiescing to student-on-student sexual

harassment by failing to investigate or act on complaints of sexual harassment. If there was a


33
     Hewlett 2018 WL 794529 at *4.
34
     See, e.g., Murrell, 186 F.3d at 1249–50.
35
     Monell v. Dep't of Soc. Servs. of the City of New York, 436 U.S. 658, 690–91 (1978).
36
     Pembaur v. City of Cincinnati, 475 U.S. 469, 484–85, (1986) (plurality opinion).
37
     Starrett v. Wadley, 876 F.2d 808, 820 (10th Cir. 1989).



                                                                                                         10
claim—validly pleaded—of a chain of incidents that the District knew about and failed to

address prior to the Incident, that could show a failure to train, investigate and enforce. But that

sort of allegation is absent from the Complaint.

       For the same reasons discussed under the Title IX analysis, Plaintiff has failed to

adequately plead that anyone at the District had knowledge of the prior assaults until after the

Incident occurred. Without an allegation that the District had prior knowledge of the Students’

previous assaults and failed to take action in response to the incident, the Complaint does not

adequately plead a violation of the Equal Protection Clause. Therefore, Plaintiff’s Equal

Protection claim fails against the District.

       However, the Section 1983 claims against the Individual Defendants and the District are

dismissed without prejudice. Unlike the Title IX claim, these claims could be amended to address

the identified issues. In order to facilitate additional fact finding and drafting, Plaintiff will be

provided 49 days from the entry of this Decision and Order to amend the complaint.




                                                                                                        11
                                                  ORDER

        IT IS HEREBY ORDERED that Defendants’ Motions to Dismiss 38 are GRANTED.

Plaintiff’s claim for violation of Title IX in the First Cause of Action is DISMISSED WITH

PREJUDICE. Plaintiff’s Second and Third Causes of Action for violation of the Equal Protection

Clause under § 1983 are DISMISSED WITHOUT PREJUDICE.

        Plaintiff shall have 49 days from the entry of this Order to file an Amended Complaint. If

Plaintiff does not file an amended complaint within the prescribed time, then Plaintiff’s case will

be dismissed with prejudice.

        Signed May 30, 2019.

                                                   BY THE COURT


                                                   ____________________
                                                   David Nuffer
                                                   United States District Judge




38
   Defendant Jared Anderson’s Motion to Dismiss, docket no. 22, filed December 13, 2018; Motion to Dismiss,
docket no. 25, filed December 19, 2018.



                                                                                                              12
